         Case 1:19-cv-12242-WGY Document 35 Filed 06/15/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  AMERICAN CIVIL LIBERTIES UNION, and
  AMERICAN CIVIL LIBERTIES UNION OF
  MASSACHUSETTS,

                 Plaintiffs,

  v.                                                      C.A. No. 1:19-CV-12242-WGY
  UNITED STATES DEPARTMENT OF
  JUSTICE, FEDERAL BUREAU OF
  INVESTIGATION, and DRUG
  ENFORCEMENT ADMINISTRATION

                 Defendants.


                           JOINT MOTION TO EXTEND TIME
                    FOR FILING MOTION FOR SUMMARY JUDGMENT

       Defendants, U.S. Department of Justice, Federal Bureau of Investigation and Drug

Enforcement Administration (collectively “Defendants”), by their attorney, Nathaniel R.

Mendell, Acting U.S. Attorney for the District of Massachusetts, together with the Plaintiffs,

American Civil Liberties Union and American Civil Liberties Union of Massachusetts

(collectively “Plaintiffs”) respectfully request the Court to extend the date by which Defendants

are to file their Motion for Summary Judgment to August 31, 2021.

       As grounds for this motion, Defendants state that they have had several discussions with

Plaintiffs regarding the schedule in this matter. Defendants provided Plaintiffs with its Vaughn

index on March 3, 2021 and a supplemental Vaughn index on March 31, 2021. Since then,

Defendants responded to several inquiries regarding the scope of its production and conducted a

supplemental search on Plaintiffs’ request. As a result of this supplemental search, Defendant

expect to make a final production of documents on July 29, 2021. Following this, the parties will
         Case 1:19-cv-12242-WGY Document 35 Filed 06/15/21 Page 2 of 2




consult in an attempt to narrow and resolve remaining issues. Defendants will file their Motion

for Summary Judgment on any remaining issues on or before August 31, 2021.

       Plaintiffs agree to the revised schedule set forth herein but are not inclined to agree to

further extensions and respectfully suggest that further extensions should not be granted.

       WHEREFORE, the parties request that the Court grant their motion and order that the

Defendants shall file their Motion for Summary Judgment on or before August 31, 2021.



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting U.S. Attorney

                                      By:     /s/ Susan M. Poswistilo
                                              SUSAN M. POSWISTILO
                                              Assistant U.S. Attorney
                                              John J. Moakley Federal Courthouse
                                              One Courthouse Way, Ste. 9200
                                              Boston, MA 02210
                                              (617) 748-3103
                                              susan.poswistilo@usdoj.gov



                                              FOR THE PLAINTIFFS

                                              /s/ David Glod
                                              David Glod (BBO #676859)
                                              RICH MAY, P.C.
                                              176 Federal Street, 6th Floor
                                              Boston, MA 02110
                                              (617) 556-3852
                                              dglod@richmaylaw.com




                                                 2
